Opinion issued June 23, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00287-CV
                             ———————————
        DOV K. AVNI A/K/A DOV AVNI KAMINETZKY, Appellant
                                          V.
                       DAVID ALAN NEWMAN, Appellee



                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-22875


                           MEMORANDUM OPINION
      Appellant, Dov K. Avni a/k/a Dov Avni Kaminetzky, proceeding pro se, has

filed an “Unopposed Motion to Withdraw His 1st Amended Notice of Appeal” of

the sanctions order, signed by the trial court on March 16, 2016, because he states

that he no longer wants to prosecute this appeal and instead will file a bill of review
to challenge that order. We construe appellant’s motion, which contains a certificate

of conference stating that appellee’s counsel is not opposed to this motion, as an

unopposed motion to dismiss this appeal. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2),

42.1(a)(1). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.




                                         2